f0ate:1/29/15                          LEON HARRISON #815719
                                           PDLUNSKY     UNIT
                                          3872   FM   350   Bo.
                                        LIVINGSTON,    TX 77351



Mr.ABEL ACOSTA,              CLERK
COURT        DF    CRIM.APPEALS                                        RECEIVED m
P.O.        BOX 12308,       CAPITOL STATION
                                                                  COURT OF CRIMINAL APPEALS
AUSTIN,,          TX 78711
                                                                        FEB 05 2015
RE         CASE No.PD-0392-14; CO A: #1 4-1 3-00239-CR ; TC : #6 35&BJLeAM^ m
           STATUS OF MOTION                                          AWfrACOSta, Cfl@r

Dear        Hr.Acasta:



       I    uiould like the status of my motion Leave of Court to File Under
Rule 60(b)(5). Please let me knou have the Court En Banc on this action




       Thank you very much




Sincerely,



.^H&&?.-/:



CC :       FILE